COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER OF STAY AND ABATEMENT FOR BANKRUPTCY

Appellate case name:        Gulf Coast Brake & Motor, Inc., Michael Nagata, Jack Van Vleit, and
                            James (Pat) Edgar v. MHWIRTH, Inc.

Appellate case number:      01-21-00492-CV

Trial court case number: 2021-14261

Trial court:                157th District Court of Harris County

        Appellant Gulf Coast Brake & Motor, Inc. has filed a Suggestion of Bankruptcy and Notice of
Automatic Stay, informing this Court that, on or about July 14, 2022, appellant filed a petition for
bankruptcy in Case No. 22-50450 in the United States Bankruptcy Court for the Western District of
Louisiana, Lafayette Division. Accordingly, it is ordered that this appeal is stayed. See 11 U.S.C.
§ 362(a) (providing filed bankruptcy petition operates as automatic stay of actions against debtor or
debtor’s property). It is further ordered that this appeal is abated, treated as a closed case, and removed
from this Court’s active docket.

         Until the parties (1) notify the Court that the bankruptcy stay has been lifted or authorization
has been received by the bankruptcy court to proceed, and (2) move to reinstate the case, the Court will
take no further action other than to receive and hold any documents tendered during the period of
suspension. See TEX. R. APP. P. 8.2 (“A bankruptcy suspends the appeal and all periods in these rules
from the date when the bankruptcy petition is filed until the appellate court reinstates or severs the
appeal in accordance with federal law.”). Unless a party successfully moves to reinstate, this appeal
will be an inactive case on the Court’s docket. See TEX. R. APP. P. 8.3(a) (“If a case has been suspended
by a bankruptcy filing, a party may move the appellate court reinstate the appeal if permitted by federal
law or the bankruptcy court.”), (b) (“A party may move to sever the appeal with respect to the bankrupt
party and to reinstate the appeal with respect to the other parties.”).

        It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: July 26, 2022